UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR Certified Shareholder Report of Registered Management Investment Companies Investment Company Act File Number: 811-22215 International Growth and Income Fund (Exact Name of Registrant as Specified in Charter) P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Address of Principal Executive Offices) Registrant's telephone number, including area code: (415) 421-9360 Date of fiscal year end: June 30 Date of reporting period: December 31, 2010 Patrick F. Quan Capital Research and Management Company P.O. Box 7650, One Market, Steuart Tower San Francisco, California 94120 (Name and Address of Agent for Service) Copies to: Michael Glazer Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 (Counsel for the Registrant) ITEM 1 – Reports to Stockholders International Growth and Income FundSM [photo – path of stepping stones on grass] Semi-annual report for the six months ended December 31, 2010 International Growth and Income Fund seeks to provide long-term growth of capital with current income by investing primarily in the stocks of larger, well-established companies outside the U.S. This fund is one of the 33 American Funds. American Funds is one of the nation’s largest mutual fund families. For nearly 80 years, Capital Research and Management Company,SM the American Funds adviser, has invested with a long-term focus based on thorough research and attention to risk. Fund results shown in this report, unless otherwise indicated, are for Class A shares at net asset value. If a sales charge (maximum 5.75%) had been deducted, the results would have been lower. Results are for past periods and are not predictive of results for future periods. Current and future results may be lower or higher than those shown. Share prices and returns will vary, so investors may lose money. Investing for short periods makes losses more likely. Investments are not FDIC-insured, nor are they deposits of or guaranteed by a bank or any other entity, so they may lose value. For current information and month-end results, visit americanfunds.com. Here are the average annual total returns on a $1,000 investment with all distributions reinvested for periods ended December 31, 2010: Lifetime Class A shares 1 year 5 years (since 10/1/08) Reflecting 5.75% maximum sales charge % — % The total annual fund operating expense ratio was 0.94% for Class A shares as of the most recent fiscal year-end. Investment results assume all distributions are reinvested and reflect applicable fees and expenses. The fund’s investment adviser waived a portion of its management fees from October 1, 2008, through December 31, 2008, and reimbursed other fees and expenses. These reimbursements may be adjusted or discontinued by the investment adviser at any time, subject to any restrictions in the fund’s prospectus. Applicable fund results shown reflect the waiver and reimbursements, without which they would have been lower. See the fund’s prospectus or the Financial Highlights table on pages 28 to 31 for details. The fund’s 30-day yield for Class A shares as of January 31, 2011, reflecting the 5.75% maximum sales charge and calculated in accordance with the Securities and Exchange Commission formula, was 2.44%. Results for other share classes can be found on page 36. Investing outside the United States may be subject to risks, such as currency fluctuations, periods of illiquidity, price volatility and political instability. These risks may be heightened in connection with investments in developing countries. See the prospectus and the Risk Factors section of this report for more information on these and other risks associated with investing in the fund. Fellow shareholders: [photo – path of stepping stones on grass] For the six months ended December 31, 2010, the global economy continued to show signs of improvement and markets generally registered strong returns. Volatility continued through the period, but upbeat investors looked past Europe’s sovereign debt crisis and money-tightening measures in China to focus on positive corporate earnings and economic growth. Against that backdrop, International Growth and Income Fund earned a total return of 23.14% during the first half of the fiscal year. While the fund’s return was solid, it trailed the 24.60% return of its benchmark, the MSCI World ex USA Index, which measures more than 20 equity markets in developed countries, excluding the United States. The index is unmanaged and its returns do not include expenses. The Lipper International Funds Index, a measure of the fund’s category peers, also gained 24.60% for the period. The fund’s total return includes quarterly dividends totaling 44.3 cents a share paid during the period. Shareholders also received a capital gains distribution of 17.5 cents a share in December. [Begin Sidebar] Results at a glance For periods ended December 31, 2010, with all distributions reinvested Average annual Total returns total returns Lifetime Six months 1 year (since 10/1/2008) International Growth and Income Fund (Class A shares) % % % MSCI World ex USA Index* Lipper International Funds Index† *The index is unmanaged, and its results include reinvested dividends and/or distributions but do not reflect the effect of sales charges, commissions, account fees, expenses or taxes. † Figures do not reflect the effect of sales charges, account fees or taxes. [End Sidebar] Market overview Most of the world’s stock markets enjoyed double-digit gains during the six months. The euro zone — the nations that share the euro as a common currency, and which accounts for 25.6% of the fund’s holdings — posted a dollar-adjusted increase of 21.79%.* Notable exceptions to the strong uptrend were heavily indebted Greece and Ireland, which still rose 6.84% and 2.82%, respectively. Results in the region were fueled by improved economic data and higher corporate profits. GDP expanded at a 0.3% rate in the fourth quarter, driven in part by strong demand for German exports. Broader Europe, which includes the United Kingdom, Switzerland and other nations, and accounts for 51.0% of the portfolio, rose an even stronger 24.84%. In November, markets retreated when Europe’s sovereign debt crisis returned to the news headlines as Ireland became the second euro zone nation to require support from the European Union and International Monetary Fund. By December, however, both Ireland and Italy enacted budget cuts and euro zone leaders entered discussions for a permanent bailout fund for struggling member nations. Reassured investors turned their attention to positive economic developments and markets rallied to close out the period. Major markets in the Asia/Pacific region also delivered good results. In Japan, where the government adopted stimulus measures and its central bank cut interest rates, stocks were up 18.74%. Australian equities rose 35.84%, aided in part by surging commodities prices. Many corporations in Asia, as well as Europe and the Americas, benefited from continued economic strength in the developing world, particularly in China and India. Concerns about rising inflation in China, however, led to monetary tightening there, which briefly unsettled markets. *Country returns are based on MSCI indexes, expressed in U.S. dollars, and assume the reinvestment of gross dividends. [Begin Sidebar] Largest equity holdings (as of December 31, 2010) Percent of Company Country net assets Royal Dutch Shell PLC United Kingdom % British American Tobacco PLC United Kingdom TOTAL France Hongkong Electric Holdings Hong Kong National Grid United Kingdom Bank of Nova Scotia Canada Portugal Telecom Portugal Nintendo Japan Schneider Electric France Tesco PLC United Kingdom [End Sidebar] [Begin Sidebar] Where the fund’s assets were invested Percent of net assets by country as of December 31, 2010 International Growth MSCI World ex and Income Fund USA Index* n Euro zone France % % Germany Netherlands Portugal .2 Greece .2 Italy Austria .3 Finland .7 Belgium .5 .8 Spain .3 Ireland .2 .2 Euro zone Other Europe United Kingdom Switzerland Sweden Norway .7 .7 Czech Republic .4 — Russia .4 — Denmark .1 .9 Other Europe Total Europe n Asia/Pacific Japan Australia Hong Kong China — Taiwan — Singapore South Korea .8 — India .6 — Indonesia .3 — New Zealand — .1 Asia/Pacific n The Americas Canada Mexico — Brazil — United States — The Americas n Other South Africa — Israel — .7 Other .7 n Short-term securities & other assets less liabilities — Total % % *MSCI World ex USA Index market capitalizations as of December 31, 2010. [End Sidebar] Market strength was evident across all 10 sectors that comprise the MSCI World ex USA Index. The materials (+40.71%), energy (+32.97%) and consumer discretionary (+29.28%) sectors were areas of particular strength. Company-by-company approach Country and sector returns help to characterize the range of environments for International Growth and Income Fund’s holdings during the period. However, it is important to note that the securities comprising the fund’s portfolio are not chosen based on a macroeconomic approach that emphasizes particular sectors or geographies. Rather, investment decisions are made based on the fundamental merits of each company in the portfolio, regardless of where they are domiciled. This approach has resulted in a broadly diversified portfolio. (Turn to page 3 for a look at the fund’s geographic diversification.) The fund’s diversification is evident in its top 10 holdings, which includes companies representing seven different industries. Among this group were a number of strong contributors for the fund, including electric equipment manufacturer Schneider Electric (+47.87%), Bank of Nova Scotia (+24.64%) and oil company Royal Dutch Shell (+36.20%), our largest holding. Key contributors outside the fund’s top 10 holdings included South African food retailer Shoprite Holdings (+40.86%), U.K. insurance provider Prudential (+38.95%) and European utility GDF SUEZ (+26.82%). Nearly all of the fund’s holdings generated positive results. Among the few detractors were Japanese pharmaceutical company Shionogi & Co. (–4.57%) and Cielo (–3.78%), a Brazilian credit card operator. Looking forward We are encouraged by the progress we have seen in recent months and see many reasons for long-term investors to be optimistic. The global economy continues to heal, albeit at a subdued pace. And many major corporations around the world have healthy balance sheets and have seen their profits rise sharply. However, the ongoing recovery continues to face many of the same risks that were evident in 2010. The European Union has taken unprecedented steps toward solving its sovereign debt crisis, but a number of its member nations are still grappling with heavy debt burdens. Investors might continue to worry about the potential consequences of further monetary tightening in China, as that nation seeks to maintain a healthy level of growth. In addition, Australia faced its worst floods in a half-century, which have disrupted industry, and poor harvests in Latin America and other factors could result in food price inflation. So while we maintain a positive long-term outlook, we expect to see continued volatility in the short term. We believe that it is during periods of volatility that opportunities to invest in good companies at attractive valuations often arise. As always, we will continue to take a company-by-company approach to investing as we seek what we believe are the best investment opportunities for our shareholders. We thank you for making us part of your investment plans, and look forward to reporting back to you again at the close of the fiscal year. Cordially, /s/ Steven T. Watson Steven T. Watson Vice Chairman of the Board /s/ Carl M. Kawaja Carl M. Kawaja President February 11, 2011 For current information about the fund, visit americanfunds.com. Summary investment portfolio, December 31, 2010 unaudited The following summary investment portfolio is designed to streamline the report and help investors better focus on a fund’s principal holdings. See the inside back cover for details on how to obtain a complete schedule of portfolio holdings. [begin pie chart] Industry sector diversification (percent of net assets) Financials 17.46 % Consumer staples Industrials Telecommunication services Energy Other industries Other securities Short-term securities & other assets less liabilities [end pie chart] Country diversification (percent of net assets) Euro zone* 25.6 % United Kingdom Canada Japan Australia Switzerland Hong Kong China Mexico South Africa Other countries Short-term securities & other assets less liabilities *Countries using the euro as a common currency; those represented in the fund's portfolio are Austria, Belgium, Finland, France, Germany, Greece, Ireland, Italy, the Netherlands, Portugal and Spain. Percent Value of net Common stocks- 89.65% Shares assets Financials- 17.46% Bank of Nova Scotia 2.02% Prudential PLC Industrial and Commercial Bank of China Ltd., Class H Toronto-Dominion Bank HSBC Holdings PLC (Hong Kong) HSBC Holdings PLC (United Kingdom) UBS AG (1) Australia and New Zealand Banking Group Ltd. Agricultural Bank of China, Class H (1) Other securities Consumer staples- 12.25% British American Tobacco PLC Tesco PLC Unilever NV, depository receipts Shoprite Holdings Ltd. Kimberly-Clark de México, SAB de CV, Class A Pernod Ricard SA Other securities Industrials- 10.00% Schneider Electric SA Siemens AG Geberit AG Marubeni Corp. Capita Group PLC Vallourec SA AB SKF, Class B Other securities Telecommunication services- 8.97% Portugal Telecom, SGPS, SA América Móvil, SAB de CV, Series L (ADR) América Móvil, SAB de CV, Series L Telstra Corp. Ltd. Telekom Austria AG, non-registered shares Other securities Energy- 7.94% Royal Dutch Shell PLC, Class B TOTAL SA TransCanada Corp. Other securities Utilities- 7.26% Hongkong Electric Holdings Ltd. National Grid PLC GDF SUEZ Snam Rete Gas SpA Other securities Materials- 6.90% Orica Ltd. K+S AG L'Air Liquide SA, non-registered shares Impala Platinum Holdings Ltd. Other securities Consumer discretionary- 6.07% Virgin Media Inc. OPAP SA H & M Hennes & Mauritz AB, Class B Toyota Motor Corp. Other securities Information technology- 5.89% Nintendo Co., Ltd. Canon, Inc. Taiwan Semiconductor Manufacturing Co. Ltd. Other securities Health care- 4.57% Novartis AG Other securities Miscellaneous-2.34% Other common stocks in initial period of acquisition Total common stocks (cost: $3,330,975,000) Percent Value of net Preferred stocks- 0.43% Shares assets Financials- 0.43% HSBC Holdings PLC, Series 2, 8.00% 0.24% Other securities Total preferred stocks (cost: $15,202,000) Percent Value of net Convertible securities- 0.57% assets Materials - 0.57% Other securities Total convertible securities (cost: $18,645,000) Principal Percent amount Value of net Bonds & notes- 1.86% assets Consumer staples- 0.37% British American Tobacco International Finance PLC 8.125 %-9.50% 2013-2018 (2) Other - 1.49% Other securities Total bonds & notes (cost: $73,061,000) Principal Percent amount Value of net Short-term securities- 7.25% assets U.S. Treasury Bills 0.147%-0.185% due 4/14-5/19/2011 1.55% International Bank for Reconstruction and Development 0.19%-0.20% due 2/28-4/6/2011 Bank of Nova Scotia 0.09%-0.24% due 1/3-1/6/2011 Caisse d'Amortissement de la Dette Sociale 0.25% due 2/9/2011 (2) KfW 0.25% due 3/7/2011 (2) Other securities Total short-term securities (cost: $330,793,000) Total investment securities (cost: $3,768,676,000) Other assets less liabilities Net assets 100.00% "Miscellaneous" securities include holdings in their initial period of acquisition that have not previously been publicly disclosed. "Other securities" includes all issues that are not disclosed separately in the summary investment portfolio. The following footnotes apply to either the individual securities noted or one or more of the securities aggregated and listed as a single line item. (1) Security did not produce income during the last 12 months. (2) Acquired in a transaction exempt from registration under the Securities Act of 1933. May be resold in the U.S. in transactions exempt from registration, normally to qualified institutional buyers. The total value of all such securities, including those in "Other securities," was $151,794,000, which represented 3.33% of the net assets of the fund. Key to abbreviation ADR American Depositary Receipts See Notes to Financial Statements Financial statements Statement of assets and liabilities unaudited at December 31, 2010 (dollars in thousands) Assets: Investment securities, at value (cost: $3,768,676) $ Cash Receivables for: Sales of fund's shares $ Dividends and interest Liabilities: Payables for: Purchases of investments Repurchases of fund's shares Investment advisory services Services provided by related parties Trustees' deferred compensation Non-U.S. taxes Other 87 Net assets at December 31, 2010 $ Net assets consist of: Capital paid in on shares of beneficial interest $ Undistributed net investment income Undistributed net realized gain Net unrealized appreciation Net assets at December 31, 2010 $ (dollars and shares in thousands, except per-share amounts) Shares of beneficial interest issued and outstanding (no stated par value) - unlimited shares authorized (146,156 total shares outstanding) Net assets Shares outstanding Net asset value per share Class A $ $ Class B Class C Class F-1 Class F-2 Class 529-A Class 529-B 44 Class 529-C Class 529-E 60 Class 529-F-1 50 Class R-1 Class R-2 Class R-3 Class R-4 Class R-5 Class R-6 See Notes to Financial Statements Statement of operations unaudited for the six months ended December 31, 2010 (dollars in thousands) Investment income: Income: Dividends (net of non-U.S. taxes of $7,259) $ Interest $ Fees and expenses*: Investment advisory services Distribution services Transfer agent services Administrative services Reports to shareholders Registration statement and prospectus Trustees' compensation Auditing and legal 15 Custodian Other 66 Total fees and expenses before reimbursement Less reimbursement of fees and expenses 6 Total fees and expenses after reimbursement Net investment income Net realized gain and unrealized appreciation on investments and currency: Net realized gain on: Investments Currency transactions Net unrealized appreciation on: Investments (net of non-U.S. taxes of $471) Currency translations Net realized gain and unrealized appreciation on investments and currency Net increase in net assets resulting from operations $ (*) Additional information related to class-specific fees and expenses is included in the Notes to Financial Statements. See Notes to Financial Statements Statements of changes in net assets (dollars in thousands) Six months ended December 31, 2010* Year ended June 30, 2010 Operations: Net investment income $ $ Net realized gain on investments and currency transactions Net unrealized appreciation (depreciation) on investments and currency translations ) Net increase in net assets resulting from operations Dividends and distributions paid to shareholders: Dividends from net investment income ) ) Distributions from net realized gain on investments ) ) Total dividends and distributions paid to shareholders ) ) Net capital share transactions Total increase in net assets Net assets: Beginning of period End of period (including undistributed net investment income: $299 and $7,530, respectively) $ $ *Unaudited. See Notes to Financial Statements Notes to financial statements unaudited 1. Organization International Growth and Income Fund (the “fund”) is registered under the Investment Company Act of 1940 as an open-end, diversified management investment company. The fund seeks to provide long-term growth of capital with current income by investing primarily in the stocks of larger, well-established companies outside the U.S. The fund has 16 share classes consisting of five retail share classes, five 529 college savings plan share classes and six retirement plan share classes. The 529 college savings plan share classes (529-A, 529-B, 529-C, 529-E and 529-F-1) can be used to save for college education. The six retirement plan share classes (R-1, R-2, R-3, R-4, R-5 and R-6) are generally offered only through eligible employer-sponsored retirement plans. The fund’s share classes are described below: Share class Initial sales charge Contingent deferred sales charge upon redemption Conversion feature Classes A and 529-A Up to 5.75 % None (except 1% for certain redemptions within one year of purchase without an initial sales charge) None Classes B and 529-B* None Declines from 5% to 0% for redemptions within six years of purchase Classes B and 529-B convert to Classes A and 529-A, respectively, after eight years Class C None 1% for redemptions within one year of purchase Class C converts to Class F-1 after 10 years Class 529-C None 1% for redemptions within one year of purchase None Class 529-E None None None Classes F-1, F-2 and 529-F-1 None None None Classes R-1, R-2, R-3, R-4, R-5 and R-6 None None None *Class B and 529-B shares of the fund are not available for purchase. Holders of all share classes have equal pro rata rights to assets, dividends and liquidation proceeds.Each share class has identical voting rights, except for the exclusive right to vote on matters affecting only its class. Share classes have different fees and expenses (“class-specific fees and expenses”), primarily due to different arrangements for distribution, administrative and shareholder services. Differences in class-specific fees and expenses will result in differences in net investment income and, therefore, the payment of different per-share dividends by each class. 2. Significant accounting policies The financial statements have been prepared to comply with accounting principles generally accepted in the United States of America. These principles require management to make estimates and assumptions that affect reported amounts and disclosures. Actual results could differ from those estimates. The fund follows the significant accounting policies described below, as well as the valuation policies described in the next section on valuation. Security transactions and related investment income – Security transactions are recorded by the fund as of the date the trades are executed with brokers. Realized gains and losses from security transactions are determined based on the specific identified cost of the securities.Dividend income is recognized on the ex-dividend date and interest income is recognizedon an accrual basis. Market discounts, premiums and original issue discounts on fixed-income securities are amortized daily over the expected life of the security. Class allocations – Income, fees and expenses (other than class-specific fees and expenses) and realized and unrealized gains and losses are allocated daily among the various share classes based on their relative net assets. Class-specific fees and expenses, such as distribution, administrative and shareholder services, are charged directly to the respective share class. Dividends and distributions to shareholders –Dividends and distributions paid to shareholders are recorded on the ex-dividend date. Currency translation – Assets and liabilities, including investment securities, denominated in currencies other than U.S. dollars are translated into U.S. dollars at the exchange rates in effect on the valuation date. Purchases and sales of investment securities and income and expenses are translated into U.S. dollars at the exchange rates on the dates of such transactions. On the accompanying financial statements, the effects of changes in exchange rates on investment securities are included with the net realized gain or loss and net unrealized appreciation or depreciation on investments. The realized gain or loss and unrealized appreciation or depreciation resulting from all other transactions denominated in currencies other than U.S. dollars are disclosed separately. 3. Valuation The fund’s investments are reported at fair value as defined by accounting principles generally accepted in the United States of America. The fund generally determines its net asset value as of approximately 4:00 p.m. New York time each day the New York Stock Exchange is open. Methods and inputs – The fund uses the following methods and inputs to establish the fair value of its assets and liabilities. Use of particular methods and inputs may vary over time based on availability and relevance as market and economic conditions evolve. Equity securities are generally valued at the official closing price of, or the last reported sale price on, the exchange or market on which such securities are traded, as of the close of business on the day the securities are being valued or, lacking any sales, at the last available bid price. Prices for each security are taken from the principal exchange or market in which the security trades. Fixed-income securities, including short-term securities purchased with more than 60 days left to maturity, are generally valued at prices obtained as of approximately 3:00 p.m. New York time from one or more pricing vendors. Vendors value such securities based on one or more of the inputs described in the following table. The table provides examples of inputs that are commonly relevant for valuing particular classes of fixed-income securities in which the fund is authorized to invest. However, these classifications are not exclusive, and any of the inputs may be used to value any other class of fixed-income security. Fixed-income class Examples of standard inputs All Benchmark yields, transactions, bids, offers, quotations from dealers and trading systems, new issues, spreads and other relationships observed in the markets among comparable securities; and proprietary pricing models such as yield measures calculated using factors such as cash flows, financial or collateral performance and other reference data (collectively referred to as “standard inputs”) Corporate bonds & notes; convertible securities Standard inputs and underlying equity of the issuer Bonds & notes of governments & government agencies Standard inputs and interest rate volatilities Mortgage-backed; asset-backed obligations Standard inputs and cash flows, prepayment information, default rates, delinquency and loss assumptions, collateral characteristics, credit enhancements and specific deal information Where the investment adviser deems it appropriate to do so (such as when vendor prices are unavailable or not deemed to be representative), fixed-income securities will be valued in good faith at the mean quoted bid and asked prices that are reasonably and timely available (or bid prices, if asked prices are not available) or at prices for securities of comparable maturity, quality and type. Securities with both fixed-income and equity characteristics, or equity securities traded principally among fixed-income dealers, are generally valued in the manner described above for either equity or fixed-income securities, depending on which method is deemed most appropriate by the investment adviser. Short-term securities purchased within 60 days to maturity are valued at amortized cost, which approximates fair value. The value of short-term securities originally purchased with maturities greater than 60 days is determined based on an amortized value to par when they reach 60 days. Securities and other assets for which representative market quotations are not readily available or are considered unreliable by the investment adviser are fair valued as determined in good faith under guidelines adopted by authority of the fund's board of trustees. Market quotations may be considered unreliable if events occur that materially affect the value of securities (particularly equity securities trading outside the U.S.) between the close of trading in those securities and the close of regular trading on the New York Stock Exchange. Various inputs may be reviewed in order to make a good faith determination of a security’s fair value. These inputs include, but are not limited to, the type and cost of the security; contractual or legal restrictions on resale of the security; relevant financial or business developments of the issuer; actively traded similar or related securities; conversion or exchange rights on the security; related corporate actions; significant events occurring after the close of trading in the security; and changes in overall market conditions. Fair valuations and valuations of investments that are not actively trading involve judgment and may differ materially from valuations that would have been used had greater market activity occurred. Classifications - The fund classifies its assets and liabilities into three levels based on the inputs used to value the assets or liabilities.Level 1 values are based on quoted prices in active markets for identical securities. Level 2 values are based on significant observable market inputs, such as quoted prices for similar securities and quoted prices in inactive markets. Level 3 values are based on significant unobservable inputs that reflect the fund’s determination of assumptions that market participants might reasonably use in valuing the securities. The valuation levels are not necessarily an indication of the risk or liquidity associated with the underlying investment. For example, U.S. government securities are reflected as Level 2 because the inputs used to determine fair value may not always be quoted prices in an active market.The following table presents the fund’s valuation levels as of December 31, 2010 (dollars in thousands): Investment securities: Level 1 Level 2 Level 3 Total Common stocks: Financials $ $
